DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-7, 10 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. (US 2011/0031593 A1)
As to claim 1, Saito et al. teaches forming a TiN film by forming a first portion to a cyclical deposition process including Ti and N precursor (step 32 in Fig. 12) and forming a second portion on the first portion from a second cyclical deposition process including Ti and N (step 33 in Fig. 12).  The amount of the N precursor (NH3) is increased for the second portion as shown in Fig. 12.
As to claim 3, this is shown in Fig. 12 for example.

As to claim 6, the deposition is thermal and cyclical as shown in the Figures and abstract.
As to claim 7, the substrate is a semiconductor (title).
As to claim 10, the temperature is as claimed in para 0078.
As to claim 13, the precursors are the same as shown in the Figures.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan et al. (US 2014/0120737 A1)
	As to claim 1, Swaminathan et al. teaches forming a TiN film by forming a first portion to a cyclical deposition process including Ti and N precursor and forming a second portion on the first portion from a second cyclical deposition process including Ti and N (paras 0058-0059 include possible precursors for the first and second cyclical deposition processes).  Deposition cycles are shown in Figs. 1 and 2 and are repeated to sufficient film thicknesses in para 0081.  The dosing, or pressure of the precursors may be increased or varied as in paras 0038-0042 for various reasons, including driving the surface reaction between precursors, pressure or temperature control of the process station, delivery time and rapid delivery preventing back-diffusion.  Therefore, it would have been obvious to one of ordinary skill in the art as taught by Swaminathan et al. to increase the pressures of either Ti or N at any point throughout the deposition cycles in order to modify the surface reaction between precursors, pressure or temperature control of the process station, delivery time and rapid delivery preventing back-diffusion.  
In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
As to claim 3, the dosing, or pressure of the precursors may be increased or varied as in paras 0038-0042 for various reasons, including driving the surface reaction between precursors, pressure or temperature control of the process station, delivery time and rapid delivery preventing back-diffusion.  Therefore, it would have been obvious to one of ordinary skill in the art as taught by Swaminathan et al. to increase the pressures of either Ti or N or both Ti and N at any point throughout the deposition cycles in order to modify the surface reaction between precursors, pressure or temperature control of the process station, delivery time and rapid delivery preventing back-diffusion.  
	As to claim 4, the thickness is varied within the claimed ranges in para 0080.
	As to claims 5 and 12, the surface roughness and resistivity are physical properties resulting from the claimed method.  As Swaminathan et al. renders the claimed method obvious, it would follow that the claimed surface roughness and resistivity would naturally flow from the method.
	As to claim 6, the deposition is a thermal cyclical deposition as broadly claimed (para 0003-0005).
	As to claim 7, the substrate is a semiconductor in para 0012.
	As to claims 8-9, the deposition is cyclical with alternating cycles in para 0002 and as discussed above.
	As to claim 13, the precursors are the same for both cycles in paras 0038-0042.

Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Mousa et al. (US 2019/0304790 A1) in view of Saito et al. (US 2011/0031593 A1)
As to claim 1, Mousa et al. teaches a cyclical deposition process alternating a titanium and a nitride precursor (Fig. 1).  Mousa et al. does not teach increasing a pressure of a precursor in a second portion of a cycle. Saito et al. teaches forming a TiN film by forming a first portion to a cyclical deposition process including Ti and N precursor (step 32 in Fig. 12) and forming a second portion on the first portion from a second cyclical deposition process including Ti and N (step 33 in Fig. 12).  The amount of the N precursor (NH3) is increased for the second portion as shown in Fig. 12.  Saito et al. modifies the amount of precursor, in particular the NH3, in order to optimize the uniformity and quality of the film in para 0101.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Mousa et al. to include a second set of cycles of its process as taught by Saito et al. in order to optimize uniformity and quality of the film.
As to claim 2, Saito et al. optimizes its pressures based on film quality and uniformity.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to include the claimed pressures, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
As to claim 3, this is shown in Saito Fig. 12 for example.
As to claim 4, the deposition amount would be varied based upon the flow rates or pressures that are optimized for film quality and uniformity in Saito.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to include the claimed thicknesses and pressures, since it has been held that where the general conditions of a claim are disclosed in the In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
As to claims 5 and 12, the surface roughness and resistivity are physical properties resulting from the claimed method.  As Mousa et al. and Saito et al. render the claimed method obvious, it would follow that the claimed surface roughness and resistivity would naturally flow from the method.
As to claim 6, the deposition is thermal and cyclical as shown in the Figures and abstract of Saito and in the Figures of Mousa.
As to claim 7, the substrate is a semiconductor (title of both).
As to claims 8-9, Mousa et al. teaches an ALD or layer by layer process in the abstract and para 0036.
As to claim 10, the temperature is as claimed in Mousa para 0066.
As to claim 11, the film is used in a trench as claimed as shown in Mousa Fig. 6A-6C.
As to claim 13, the precursors are the same as shown in the Figures of both references.
As to claims 14-22, these limitations are taught as discussed above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715